DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-8, 23-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0070068 (Garvey, III et al.) in view of U.S. Patent Application Publication 2013/0317676 (Cooper et al.).
With regards to claim 1, Garvey, III et al. discloses a surveying system comprising, as illustrated in Figures 1-15, an apparatus 1 (e.g. survey instrument; paragraph [0028]; Figure 1); a profiler data circuit L,O,P (e.g. programmable processor circuit having memory with programmed logic; paragraphs [0030],[0045]; Figure 1) structured to interpret inspection data (e.g. a sensor signal information waveform and thermal image information; List no. 3,6,11 of Table 1 and Figure 8) comprising sensed information from a location G ,304 (e.g. survey boundary area) on an inspection surface (e.g. machine equipment; paragraph [0028]) acquired during an inspection run (e.g. a “particular survey”; paragraph [0032]); the inspection data comprises laser profiler data (e.g. laser profiler, LIDAR; paragraph [0042]) and additional data (e.g. thermal image information; paragraphs [0135],[0136],[0155]; Figures 6,8); the additional data sensed from the location 302,304,306 (paragraph [0133]; Figure 6) on the inspection surface via a plurality of additional sensors 320 (e.g. imaging apparatus having one or more sensors; Abstract; paragraph [0155]; Figure 6) interrogating the location with a first resolution (paragraphs [0090], [0134],[0211]); determine a feature of interest D,E,306,308,309 (e.g. object or point of interest; paragraphs [0028],[0134]; Figures 1,6) is present at the location G,302 of the inspection surface in response to the inspection data; the feature of interest D,E,308,309 comprises a shape description (e.g. anomaly, void, faults, size; paragraphs [0043],[0047], [0134],[0136]) of the inspection surface at the location of the feature of interest; a profile adjustment circuit L,M,N (paragraphs [0030],[0035],[0043], [0044],[0045]; Table 1; Figure1) structured to provide an inspection operation adjustment (e.g. an A/D converter which adjust an analog signal waveform to a digital signal waveform; paragraph [0045]; Table 1 OR paragraphs [0049] to [0054] discloses an operator adjust the operation by moving the survey instruments due to results from sensory signal processing system; paragraphs [0053],[0054]) during the inspection run in response to the shape description.  (See, paragraphs [0028] to [0234]).
The only differences between the prior art and the claimed invention are the inspection operation adjustment includes a change from the first resolution to a second resolution; and the change from the first resolution to the second resolution includes enabling a further sensor of (a) horizontally distributed with the additional plurality of sensors relative to a travel path of the additional plurality of sensors, or (b) vertically displaced from the additional plurality of sensors relative to the travel path of the additional plurality of sensors, and at least one of offset in alignment from the travel path of the additional plurality of sensors, or operated out of phase with the additional plurality of sensors.
Cooper et al. discloses an inspection system comprising, as illustrated in Figures 1-7, a profiler data circuit 500,506 structured to interpret inspection data (e.g. profile/position data; paragraphs [0023],[0029],[0031]) comprising sensed information from a location 300 (e.g. section of interest; Figures 3-4) on an inspection surface 102 (e.g. route of a track or road; paragraph [0020]) acquired during an inspection run 202 (e.g. direction of travel) such that the inspection data comprises laser profiler data and additional data (e.g. laser profile/position data and video/static image data; paragraphs [0022],[0023],[0044]); the additional data sensed from the location on the inspection surface via a plurality of additional sensor 108A,108B interrogating the location with a first resolution; determine a feature of interest 204 (e.g. damaged portion like cracks; paragraph [0027]) is present at the location on the inspection surface in response to the inspection data; a profile adjustment circuit 508 structured to provide an inspection operation adjustment during the inspection run in response to the feature of interest such that the inspection operation adjustment comprises a change from the first resolution to a second resolution (e.g. associated with several different resolution levels; paragraphs [0049],[0050],[0071); the change from the first resolution to the second resolution includes enabling a further sensor 614 (e.g. speed sensor; paragraphs [0036],[0050],[0051], [0057],[0066],[0067],[0069],[0093]) of horizontally distributed with the additional plurality of sensors relative to a travel path of the additional plurality of sensors (as observed in Figures 3-4,6).  (See, paragraphs [0020] to [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of changing from the first resolution to a second resolution, and the change from the first resolution to the second resolution includes enabling a further sensor of horizontally distributed with the additional plurality of sensors relative to a travel path of the additional plurality of sensors as suggested by Cooper et al. to the system of Garvey, III et al. to have the ability to choose the resolution level due to different speed, categories of damage, degrees of damage to provide more inspection data measurements and greater details of the feature of interest.  (See, paragraphs [0049] to [0050] of Cooper et al.).
With regards to claim 4, Garvey, III et al. further discloses the inspection operation adjustment further comprises performing a post-processing operation on ultra-sonic sensor data in response to the shape description.  (See, paragraphs [0143],[0042]).
With regards to claim 5, Garvey, III et al. further discloses the inspection operation adjustment further comprises performing a post-processing operation on electromagnetic induction sensor data in response to the shape description.  (See, paragraphs [0143],[0042]).
With regards to claim 6, Garvey, III et al. further discloses the inspection operation adjustment comprises a command for a marking operation that comprises at least one physical marking.  (See, paragraphs [0075],[0166]).
With regards to claim 7, Garvey, III et al. further discloses the marking operation comprises at least one of a physical marking operation or a virtual marking operation.  (See, paragraphs [0075],[0166]).
With regards to claim 8, Garvey, III et al. further discloses the inspection operation adjustment further comprises a command for performing an image capture operation.  (See, paragraphs [0086] to [0090]).
With regards to claim 23, Garvey, III et al. further discloses the sensor resolution value 403 corresponds to a horizontal resolution (e.g. paragraph [0156]; Figure 8 illustrates an abscissa axis 402 indicating thermal measurement values like temperature/delta-temperature) of the inspection data and a vertical resolution (paragraph [0156]; Figure 8 illustrates an ordinate axis 401 indicating electrical property values like resistance) of the inspection data; the change adjusts the horizontal resolution and the vertical resolution (as observed in Figure 8).
With regards to claim 24, Garvey, III et al. further discloses the change adjusts at least one of the horizontal resolution or the vertical resolution independently of the other (as observed in Figure 8).
With regards to claim 27, Cooper et al. further discloses the further sensor 614 is vertically displaced from the additional plurality of sensors relative to the travel path of the additional plurality of sensors and offset in alignment from the travel path of the additional plurality of sensors such that the further sensor inspects a different travel path from any of the additional plurality of sensors.  (See, paragraphs [0050],[0051],[0055]; Figure 6).
With regards to claim 28, Cooper et al. further discloses an actuator structured to adjust a spacing (e.g. slack of coupler device 110) of the plurality of additional sensors such that the profile adjustment circuit is further structured to change from the first resolution to the second resolution by using the actuator to change the spacing between the plurality of additional sensors.  (See, paragraphs [0037],[0058],[0059],[0067],[0069],[0085]).
With regards to claim 29, Cooper et al. further discloses the further sensor 614 (e.g. speed sensor) is a different type of sensor from the additional plurality of sensors 108A,108B (e.g. ultrasound, electric current, magnetic field, optics, acoustic, distance; paragraphs [0022] to [0024]).
With regards to claim 30, Cooper et al. further discloses one of the further sensor or the additional plurality of sensors includes an ultrasonic sensor, and the other of the further sensor or additional plurality of sensors includes an electromagnetic sensor.  (See, paragraphs [0022] to [0024]).

Claims 9-16, 19-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0070068 (Garvey, III et al.) in view of U.S. Patent Application Publication 2013/0317676 (Cooper et al.) in view of U.S. Patent Application Publication 2009/0301203 (Brussieux).
With regards to claim 9, Garvey, III et al. further discloses a position definition circuit structured to determine an inspection operator position C (paragraph [0060]; Figures 1,9)  on the inspection surface; a data positioning circuit (e.g. GPS; paragraph [0060]) structured to correlate the inspection data to the inspection operator position on the inspection surface and to correlate a captured image information with the inspection data corresponding to the location of the inspection surface.  (See, paragraphs [0057] to [0062]).
The only difference between the prior art and the claimed invention is the inspection operator position is an inspection robot position on the inspection surface.
Brussieux discloses a non-destructive inspection system comprising, as illustrated in Figures 1-10, an inspection apparatus 1; profiler data circuit 44 structured to interpret inspection data (e.g. data by robot 2) comprising sensed information from a location on an inspection surface C (e.g. hull of ship); determine a feature of interest (e.g. thickness; paragraph [0047]) is present at the location of the inspection surface in response to the inspection data; a position definition circuit structured to determine an inspection robot position on the inspection surface (paragraph [0050]); a data positioning circuit structured to correlate the inspection data to the inspection robot position on the inspection surface and to correlate the captured image information with the inspection data corresponding to the location of the inspection surface (paragraph [0032]).  (See, paragraphs [0046] to [0073]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the inspection robot position as suggested by Brussieux in lieu of the inspection operator position in the system of Garvey, III et al. since the concept of using a robotic system in lieu of an operator (e.g. human being) in this time and age is most likely preferable and to use the robotic system in lieu of the operator has the advantages and convenience of having the ability to inspect places where the operator is unable to for safety purposes and in small and narrow areas.  Plus, using the operator or the robotic system would not alter and/or change the operation and/or performance of the system, namely to inspect and determine a feature of interest in a test object.
With regards to claim 10, Garvey, III et al. further discloses an inspection visualization circuit 320 (e.g. imaging survey instrument; Figure 6) structured to determine an inspection map 328 (e.g. display) in response to the inspection data 306,308,309 corresponding to the location of the inspection surface 302,304.  (See, paragraphs [0133] to [0136]; Figure 6).
With regards to claim 11, Garvey, III et al. further discloses the inspection map 328 comprises a visual depiction 332,330,336 of the inspection data 306,308,309 positioned on a visual representation of the inspection surface.  (See, paragraphs [0133] to [0136]; Figure 6)
With regards to claim 12, Garvey, III et al. further discloses a virtual mark 330,332,336 positioned at a location of interest 334 on the inspection map 328.  (See, paragraphs [0133] to [0136]; Figure 6).
With regards to claim 13, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.  Brussieux further discloses an inspection robot 2 (Figures 1-2; paragraph [0047]) having an input sensor 11; a plurality of wheels 4 structured to directly contact a curved portion of an inspection surface C (e.g. hull of a ship).  
With regards to claim 14, Garvey, III et al. further discloses the curved portion of the inspection surface comprises one of a tube or a pipe (paragraph [0059]).  Also, Garvey, III et al., as modified by Brussieux, further discloses the laser profiler is further configured to provide the laser profiler data by interrogating a same side of the tube or pipe engaged by the plurality of wheels.
With regards to claims 15 and 19, the claims are commensurate in scope with the above claims 4,6,8,9-10 and are rejected for the same reasons set forth above.
With regards to claim 16, Brussieux further discloses the at least one of the UT sensor (paragraph [0062]) or the magnetic induction sensor further comprise a plurality of inspection data sensors 11; each of the plurality of inspection data sensors are positioned on one of a plurality of sleds 15 such that the plurality of the sleds are each positioned on an arm 10 operationally coupled to the inspection robot 2; the plurality of sleds 15 are horizontally distributed relative to the inspection surface C at selected horizontal positions (paragraphs [0062] to [0067]; Figures 2-3,5-6).
With regards to claims 20-22, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1,4,8-9 and are rejected for the same reasons as set forth above.
With regards to claim 25, Brussieux further disclose each of the plurality of wheels 4,56 is magnetic (paragraph [0049],[0052]).  However, the reference does not disclose a chamfer provides for self-alignment of the wheel with the inspection surface.  To have set such structural characteristics and configuration is considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to provide constant contact of the wheel and the inspection surface, whether by a chamfer for self-alignment or the material of the wheel, without departing from the scope of the invention and would not alter and/or change the operation and performance of the wheel, namely to prevent the wheel from slipping from the inspection surface, as disclosed in paragraph [0052] and illustrated in Figure 9 of Brussieux.
With regards to claim 26, Brussieux further discloses the inspection robot 2 further comprises a plurality of payloads 25 each operationally coupling at least two of the arms 10 to the inspection robot; each of the at least two arms 10 coupled to a different sled 15 of the plurality of sleds.  (See, paragraphs [0062] to [0067]; Figures 2-3,5).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0070068 (Garvey, III et al.) in view of U.S. Patent Application Publication 2013/0317676 (Cooper et al.) in view of U.S. Patent Application Publication 2009/0301203 (Brussieux) as applied to claim 15 above, and further in view of U.S. Patent Application Publication 2012/0215348 (Skrinde).
With regards to claims 17-18, the references, Garvey, III et al. and Brussieux, do not discloses the claimed limitations (the inspection operation adjustment comprises an adjustment to a sled or an adjustment to a sensor orientation within a sled; the inspection operation adjustment comprises at least one operation selected from the operations consisting of changing one of a number or a configuration of sleds; adjusting a down force of a sled; and adjusting a shape of a sled bottom surface) as in these claims.
Skrinde discloses a robotic system comprising, as illustrated in Figures 1A-20, an apparatus (e.g. the assembly system of Figure 6) comprising profiler data circuit structured to interpret inspection data comprising sensed information from a location on an inspection surface (paragraph [0195], [0158], [0183], [0186], [0104], [0105], [0200]); determine a feature of interest is present at the location of the inspection surface in response to the inspection data (paragraphs [0075], [0117],[0180],[0181]); a position definition circuit structured to determine an inspection robot position on the inspection surface (paragraphs [0195],[0186],[0138], [0199], [0200]); a data positioning circuit structured to correlate the inspection data to the inspection robot position on the inspection surface and to correlate the captured image information with the inspection data corresponding to the location of the inspection surface (paragraph [0195], [0158], [0183], [0186], [0104], [0105], [0200]); the inspection operation adjustment further comprises at least one of: an adjustment to a sled or an adjustment to a sensor orientation within a sled; the inspection operation adjustment further comprises at least one operation selected from the operations consisting of: changing one of a number or a configuration of sleds; adjusting a down force of a sled; and adjusting a shape of a sled bottom surface. (See, paragraphs [0121] [0132],[0135],[043],[0158]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the claimed features as suggested by Skrinde to the system of Garvey, III et al. as modified by Brussieux to provide an accurate radial and rotary positioning and to operate the actuators and monitor the sensors as to intelligently instrument its articulation and enable current-status feedback and control.  (See, paragraphs [0121] to [0122]).

Response to Amendment
Applicant’s arguments with respect to claims 1,4-30 have been considered but are moot in view of the new ground(s) of rejection and/or because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861